United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                       March 14, 2003

                                            Before

                             Hon. JOHN L. COFFEY, Circuit Judge

                             Hon. TERENCE T. EVANS, Circuit Judge

                             Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 02-1918

BEVERLY THOMPSON,                                    Appeal from the United States
               Plaintiff-Appellant,                  District Court for the
                                                     Northern District of Illinois,
       v.                                            Eastern Division.

DAVID E. WAGNER and                                  No. 01 C 4266
KEITH GARDNER,
               Defendants-Appellees.                 John W. Darrah, Judge.


                                          ORDER

       The appellant’s petition for rehearing is DENIED, but the final paragraph of the court’s
February 13, 2003, opinion is amended to read:

                  So, what we have here is a situation where the officers seem to
              have decided on their course of action before they even entered the
              Kroger store. If Mrs. Thompson had a diamond, and refused to give
              it up, she would be arrested. Without probable cause or a valid
              charge of obstruction, their actions cannot be protected by qualified
              immunity. Accordingly, the grant of summary judgment to the
              defendants based on qualified immunity is REVERSED. In light of
              this determination, we also VACATE the district court’s order
              denying Mrs. Thompson’s motion for summary judgment. The case
              is REMANDED for further proceedings consistent with this opinion.